     Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 1 of 12 PAGEID #: 970




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                       :       Case No. 1:18-CR-0043
                                               :
v.                                             :       Judge Timothy S. Black
                                               :
YANJUN XU                                      :       UNITED STATES’ MEMORANDUM
(a/k/a Xu Yanjun and Qu Hui)                   :       IN RESPONSE TO DEFENDANT’S
                                               :       MOTION FOR A PRISON TRANSFER
                                               :




        Counsel for Defendant Yanjun Xu has filed a motion seeking a transfer to a different

prison facility for his pretrial detention. In short, defense counsel seeks an order from this Court

that commands, in the midst of the COVID-19 pandemic, the U.S. Marshal’s Service (“USMS”)

and Bureau of Prisons (“BOP”) to transfer a detainee                                        to a

different BOP facility that has no COVID-19 cases. The government opposes the motion, as

such a transfer is directly contrary to efforts being made by the BOP to mitigate this health crisis

and there is no basis for a court-ordered transfer to another facility.

        A. The Current Status
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 2 of 12 PAGEID #: 971




       B. Any Prison Transfer In A Pandemic Creates Undue Health Risks.

       Any transfer of a detainee creates risks.




       Defense counsel focuses entirely on Defendant Xu’s circumstances, as is their

prerogative. But the motion for transfer completely ignores the potential risk that a transfer

creates for the inmates and staff in the receiving facility. Given the difficulty in controlling the

spread of such a virus within a facility, it is of paramount importance that non-infected facilities

be able to stay that way. Accordingly, all of the BOP prison facilities have enforced strict rules

to prevent the introduction of the virus into a facility, including screening procedures for staff

members and prohibiting visits by family and attorneys. In short, BOP is trying to limit the




                                                   2
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 3 of 12 PAGEID #: 972




spread of the virus in institutions where inmates and/or staff have tested positive, and reduce the

risk that the virus will be introduced into facilities with no reported cases of the virus.

       The defense motion completely ignores the fact that transferring Defendant Xu into a new

facility creates an unknown risk for the hundreds of individuals at that new facility. The motion

also suggests a transfer to the FCI Lexington medical facility, which already houses individuals

with underlying health conditions (aside from the virus concern). Again, this ignores the risk that

such a transfer creates for those inmates and staff at the receiving facility.

       Due to those risks under the present conditions, any movement of Defendant Xu would

require a period of quarantine at a separate location before allowing him to be introduced to a

new facility. Not only would this period of quarantine necessitate arrangements for such a

separate accommodation, it also would create additional health risks in the form of possible

exposure to the virus for the transporting staff and/or guards, and those caring for Defendant Xu

in the quarantine location.




                                                   3
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 4 of 12 PAGEID #: 973




        C. A Transfer Does Not Change the Access to Counsel Issue.

        The COVID-19 pandemic has led to limitations on visits between counsel and detainees

nationwide. Phone calls with counsel are permitted, but in-person visits are currently prohibited.

This restriction is not limited to FCI Milan or BOP facilities with positive cases. All BOP

facilities are restricting in-person attorney visits to cope with the health and safety concerns. The

same is true in local facilities as well, as Butler County Jail and Boone County Jail have also

restricted in-person meetings between inmates and counsel.

        The defense team’s concerns about this restriction are understandable. The government

acknowledges that this restriction may impact the trial calendar, depending on the trial

preparation that the defense team is able to conduct. However, a transfer to another facility will

not resolve the issue. As noted, all facilities are implementing such visit restrictions to protect

the health of staff and detainees.

        Defense counsel claims that “it is safe to assume that the lockdowns and restricted

visitation protocols at other detention facilities may be lifted before it is safe to do so at FCI

Milan.” (PAGEID 939.) The government does not share that assumption. Indeed, the opposite

may occur. The FCI Milan facility may be further along the trajectory of addressing and coping

with an outbreak. But if Defendant Xu is transferred to a different “non-infected” facility, that

facility may endure its own outbreak in a few months, and this cycle may be repeated.

        The broader point is that there is much we simply do not know. For the time being,

defense counsel (in this case and elsewhere) will need to adapt to the use of written

correspondence, phone calls, or video conferencing as available to confer with clients. A blanket

order of transfer will not provide Defendant Xu with immediate access to in-person attorney

visits, nor will it guarantee such access in the near future.




                                                   4
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 5 of 12 PAGEID #: 974




        Even if a transfer were ordered, there is no guarantee that the new designation would be

closer or more convenient for counsel. There are security issues with respect to Defendant Xu

that must be considered as well. Local facilities are not always equipped or willing to accept a

detainee that requires such security protocols. Therefore, there is the possibility that an order to

transfer would lead to Defendant Xu being housed even further from Cincinnati.

        D. The Statutory Authority to Determine Housing Decisions.

        The defense argues that the Court has the authority to order a facility transfer for a

pretrial detainee pursuant to the authority in Title 18, U.S. Code, Section 3142. Section 3142 sets

forth the parameters for district courts to decide if a defendant is detained pending trial, or

released pursuant to certain conditions. However, the statute says nothing about a Court’s

authority to designate the specific facility in which a person is detained.

        Section 3142(i) only states that the detention commit the person to the Attorney General

for confinement in a corrections facility separate, to the extent practicable, from persons awaiting

or serving sentences or being held in custody pending appeal. The Section 3142(i) order of

detention must direct that the person be afforded reasonable opportunity for private consultation

with counsel; and direct that the defendant be delivered to court for court proceedings as

required. 18 U.S.C.A. § 3142. But, the statute is silent as to the facility designation or location.

See, Falcon v. U.S. Bureau of Prisons, 852 F. Supp. 1413, 1417 (S.D. Ill. 1994), aff'd, 52 F.3d

137 (7th Cir. 1995) (the statute does not require a pre-trial detainee to be housed within the trial

district, or even within the trial state).

        Title 18 and its accompanying regulations make clear that the responsibility for the safe-

keeping of such pretrial detainees has been delegated by Congress to the Attorney General within

the Executive Branch of the government. Section 3142(i) states that the court may commit the




                                                  5
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 6 of 12 PAGEID #: 975




defendant to the custody of the Attorney General. Likewise, 18 U.S.C. § 4086 provides that the

Attorney General, “shall provide for the safe-keeping of any person arrested, or held under

authority of any enactment of Congress pending commitment to an institution.”

       The Attorney General has delegated that responsibility to the United States Marshal

Service which, in turn, has agreements with state and local facilities and contracts with private

entities for the safekeeping, care, and subsistence of prisoners. 18 U.S.C. §§ 4002, 4013. The

Attorney General has further delegated to the United States Marshal the authority for the

“acquisition of adequate and suitable detention space, health care and other services and

materials required to support prisoners under the custody of the U.S. Marshal who are not housed

in Federal facilities.” 28 C.F.R. § 0.111(o). Under 28 C.F.R. § 0.111(k), the Director of the

United States Marshal Service has broad authority for the “[s]ustention of custody of Federal

prisoners from the time of their arrest by a marshal or their remand to a marshal by the court,

until the prisoner is committed by order of the court to the custody of the Attorney General for

the service of sentence.” Id.

       28 C.F.R. “[§] 0.111(o) gives the Marshals Service absolute discretion with regard to the

housing of prisoners.” Valdez v. U.S. Marshal Serv., No. 6:13-cv-2376, 2014 WL 4103204, at *4

& n.5 (W.D. La. Aug. 13, 2014) (determining that “[t]he USMS's decision with regard to [the]

plaintiff's placement . . . is protected by the discretionary function exception since the

determination of where to house a prisoner is discretionary,” given that § 0.111(o) “clearly

requires that the Director of the Marshals Service exercise his judgment when selecting which

non-federal facilities will house federal prisoners”).

       Courts have recognized that these statutes and regulations provide the United States

Marshal Service with broad authority to determine where to house its prisoners. Saunders v.




                                                  6
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 7 of 12 PAGEID #: 976




United States, 502 F.Supp.2d 493, 496 (E.D.Va. 2007) (“This open-ended authority recognizes

the Marshals Service's need to ‘weigh concerns of expense, administration, payment, access to

the premises, and the veritable plethora of factors' ” relative to placement)(quoting Williams v.

United States, 50 F.3d 299, 310 (4th Cir.1995); Falcon v. Bureau of Prisons, 852 F. Supp. 1413,

1420 (S.D. Ill. 1994) (Attorney General has discretion to select “appropriate forum for the

pretrial detention of a defendant awaiting trial.”), aff’d. 52 F.3d 137 (7th Cir. 1995); Lyons v.

Clark, 694 F. Supp. 184, 186–87 (E.D. Va. 1988) (rejecting complaint regarding a transfer,

stating authority to determine place of detention lies within “broad discretion” of the Attorney

General).

        In United States v. Stile, No. 1:11-CR-00185-JAW, 2013 WL 12195872, at *1 (D. Me.

Nov. 27, 2013), the district court rejected such a request for transfer, noting that the authority for

housing decisions rests with the Attorney General and USMS. The court stated that the “law is

clear that ‘[a] pre-trial detainee does not have the right to be housed at the facility of his choice,

nor does he have the right to remain in the institution to which he was initially, or even at one

time, assigned’.” Id., quoting Falcon, 852 F. Supp. at 1420; see also, Espinoza-Arevalo, No. 14-

00332-02-CR-W-BP, 2015 WL 9598299, at *3 (W.D. Mo. Dec. 30, 2015) (denying motion to

transfer to a facility with an interpreter).

        Facility assignments necessarily implicate the “balancing of competing policy

considerations, such as the inmate's personal safety and medical needs, the facility's available

resources, the safety and medical needs of other prisoners, the security and medical staff, and the

public.” Harper v. United States, No. 5:08-CV-403-KKC, 2009 WL 3190377, at *4 (E.D. Ky.

Sept. 30, 2009) (concluding that “[s]uch considerations unquestionably fall within the

discretionary function exception,” noting that “numerous courts have properly held that such




                                                   7
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 8 of 12 PAGEID #: 977




decisions cannot be subjected to review in a tort action under the FTCA” (citations omitted) );

see Valdez, 2014 WL 4103204, at *4 n.5 (reasoning that C.F.R. § 0.111(o) does not limit or

guide the selection of a facility in any way so long as the space is adequate, suitable, and meets

minimum compliance criteria); Cole v. United States, No. 115CV01105JDBCGC, 2018 WL

3717192, at *13 (W.D. Tenn. Aug. 3, 2018).

       The Supreme Court has implicitly acknowledged that this broad discretion extends to

transferring federal prisoners to any facility within the federal system. Lyons v. Clark, 694 F.

Supp. 184, 186–87 (E.D. Va. 1988), aff'd, 887 F.2d 1080 (4th Cir. 1989), citing, Carlson v.

Green, 446 U.S. 14, 24–25 n. 11, 100 S.Ct. 1468, 1474–1475 n. 11, 64 L.Ed.2d 15 (1980)

(dictum ). In the words of the Seventh Circuit, the Bureau of Prisons “has the discretion to

transfer federal prisoners from one place of confinement to another at any time for any reason

whatsoever or for no reason at all.” Brown–Bey v. United States, 720 F.2d 467, 470 (7th Cir.

1983) (citations omitted); see also Goodman v. Keohane, 663 F.2d 1044, 1047 (11th Cir. 1981)

(per curiam).

       Thus, the discretion to determining the housing facility for a detainee is vested with the

Attorney General and USMS by statute and regulation.

       E. Absent Constitutional Violations, Federal Courts Should Defer To The Housing
          Decisions of USMS and BOP.

       The federal courts have consistently shown deference towards prison management

determinations. As the Supreme Court admonished in Procunier v. Martinez, 416 U.S. 396, 405

(1974), “courts are ill equipped to deal with the increasingly urgent problems of prison

administration” and that it would not be wise for a court to second-guess the expert

administrators on matters on which they are better informed. See Bell v. Wolfish, 441 U.S. 520,

531, 99 S. Ct. 1861, 1872, 60 L. Ed. 2d 447 (1979). Thus, federal courts “ought to afford



                                                 8
   Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 9 of 12 PAGEID #: 978




appropriate deference and flexibility to [jail] officials trying to manage a volatile environment.”

Sandin v. Conner, 515 U.S. 472, 482 (1995) (citing Wolff v. McDonnell, 418 U.S. 539, 561–563

(1974)); see also, United States v. Espinoza-Arevalo, No. 14-00332-02-CR-W-BP, 2015 WL

9598299, at *1 (W.D. Mo. Dec. 30, 2015).

       In Bell, the Supreme Court expressed deference towards prison measures and cautioned

against relying on “a court's idea of how best to operate a detention facility.” Bell, 441 U.S. at

539. The Court in Bell stated: “[I]n addition to ensuring the detainees' presence at trial, the

effective management of the detention facility once the individual is confined is a valid objective

that may justify imposition of conditions and restrictions of pretrial detention and dispel any

inference that such restrictions are intended as punishment.” Bell, 441 U.S. at 540.

       Therefore, the Supreme Court held that it only considers the constitutionality of

conditions of pretrial detention under a due process analysis, with the inquiry dependent on

whether conditions amount to “punishment” of the detainee. Bell, 441 U.S. at 535. There is no

Fifth Amendment right to challenge the housing decision absent a determination that his

detention rises to the level of punishment. In re Gee, 815 F.2d 41 (7th Cir.1987); Garza v.

Miller, 688 F.2d 480 (7th Cir.1982), cert. denied, 459 U.S. 1150, 103 S.Ct. 796, 74 L.Ed.2d 1000

(1983); Falcon v. Knowles, 807 F.Supp. 1531, 1533 (S.D. Fla. 1992) (rejecting Falcon's similar

petition for emergency relief brought when Falcon was moved to FCI–Talladega, Alabama);

Falcon v. U.S. Bureau of Prisons, 852 F. Supp. 1413, 1420 (S.D. Ill. 1994), aff'd, 52 F.3d 137

(7th Cir. 1995).

       In addition, such constitutional challenges are typically brought in a separate action, after

administrative remedies have been exhausted. An instructive case is Falcon v. U.S. Bureau of

Prisons, 852 F. Supp. 1413, 1423 (S.D. Ill. 1994), aff'd, 52 F.3d 137 (7th Cir. 1995). In that




                                                  9
  Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 10 of 12 PAGEID #: 979




case, the defendant claimed that his detention at USP–Marion, required his counsel to travel from

Miami, Florida in order to meet face-to-face, and unconstitutionally infringed upon his right to

effective assistance of counsel. Falcon, 52 F.3d at 138. The court noted petitioner must rely

upon a writ for change in the level of confinement, but anything else requires a civil rights action.

Falcon, 52 F.3d at 139 (7th Cir. 1995). Even if it were construed as a Bivens cause of action, the

person must exhaust any administrative remedies, if available. Falcon, 52 F.3d at 139.

       The defense references only two cases for the proposition that a district court has

authority to order a transfer to remove an inmate, citing United States v. Williams, No. 3:09-

00090, 2009 WL 4824940, *2 (M.D. Tenn. Oct. 26, 2009) and United States v. Wallen, 177 F.

Supp. 2d 455, 458–59 (D.Md. 2001). In Williams, the district court ordered a transfer due to the

facility’s failure to provide a constitutionally-minimal amount of food to detainees. In Wallen,

the USMS conceded that it could not assure appropriate medical care at the current housing

facility, so the Court ordered a transfer based on constitutional due process grounds. 177 F. Supp.

2d at 458. Although the procedure may not have been correct, both cases were premised upon

conditions that resulted in constitutional violations.

       Absent such constitutional violations, courts have denied requests for transfers and

deferred to the discretion of the USMS and BOP. See Moyers v. Shudan, No. 3:07-cv-393, 2009

WL 1813969, at *2 (E.D. Tenn. June 24, 2009) (denying the plaintiff's motion to order the U.S.

Marshals Service to house him in a different facility and noting that the “housing of federal

prisoners pending court proceedings is within the discretion of the U.S. Marshals Service and this

Court will not interfere with that discretion, absent extraordinary circumstances”); see also

United States v. Espinoza-Arevalo, No. 14-00332-02-CR-W-BP, 2015 WL 9598299, at *3 (W.D.




                                                  10
  Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 11 of 12 PAGEID #: 980




Mo. Dec. 30, 2015) (recognizing that the United States Marshal Service has “broad authority to

determine where to house it prisoners”).

       Here, Defendant Xu has not presented a claim of a constitutional violation.

                                                                                      Given the

deference required by the law, there is no basis for a court-ordered transfer to another facility.

       F. Within this Pandemic, the Court Should Exercise Even Greater Deference.

       Within the context of this pandemic, the deference mandated by the U.S. Supreme Court

should carry even greater weight. A single motion to transfer does not impact the conditions of

one detainee. Rather, the prospect of transferring any single prisoner creates a cascade of health

consequences and risks for the staff and receiving facility. Given the complexities of trying to

manage multiple prison populations within a complex pandemic, the courts should defer to the

judgments of BOP and USMS officials with respect to facility transfers.

       Recently, a group of prisoners sued to be released or moved from a facility that was

experiencing a COVID-19 outbreak. Plata v. Newsom, No. 01-CV-01351-JST, 2020 WL

1908776, at *10 (N.D. Cal. Apr. 17, 2020). The Court in Plata concluded that it lacked authority

to require the state to release any inmates or transfer them to non-CDCR institutions. Because

there was no constitutional violation, the Court found that it was likewise inappropriate to sua

sponte request the convening of a three-judge court to determine whether a prisoner release or

reduction order should be entered under 18 U.S.C. § 3626(a)(3)(D). Plata v. Newsom, No. 01-

CV-01351-JST, 2020 WL 1908776, at *11 (N.D. Cal. Apr. 17, 2020).

       The current public health situation is complex and involves many questions from a

medical and public policy perspective that may take many months to resolve. An order to move

one detainee may create consequences that extend far beyond a single case. In light of the




                                                 11
  Case: 1:18-cr-00043-TSB Doc #: 95 Filed: 04/30/20 Page: 12 of 12 PAGEID #: 981




statutory authority that is delegated to the Attorney General and USMS, and the case law

requiring deference in the absence of constitutional violations, the Court should deny the

Defendant’s motion for an order requiring a transfer.

       G. Conclusion.

       For the reasons set forth above, the government requests that the Court deny Defendant

Yanjun Xu’s motion for a facility transfer.


                                                     Respectfully submitted,

                                                     DAVID M. DEVILLERS
                                                     United States Attorney


                                                     s/Timothy S. Mangan
                                                     EMILY GLATFELTER
                                                     TIMOTHY S. MANGAN (0069287)
                                                     Assistant United States Attorneys
                                                     221 East Fourth Street, Suite 400
                                                     Cincinnati, Ohio 45202
                                                     Office: (513) 684-3711
                                                     Fax: (513) 684-6385
                                                     E-mail: timothy.mangan@usdoj.gov



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically served via the Court’s

CM/ECF system upon defense counsel, this 27th day of April, 2020.


                                                     s/Timothy S. Mangan
                                                     TIMOTHY S. MANGAN (0069287)
                                                     Assistant United States Attorney




                                                12
